DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and second pluralities of batteries of claims 18-19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  It is also noted that maximum power point tracking (MPPT) is a technique commonly used with wind or solar power generators, and it is unclear how MPPT works with batteries as input power sources to DC/DC converters.
Allowable Subject Matter
Claims 1-21 allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-10 are allowed because none of the prior art of record discloses or 
suggests a first plurality of series-connected direct current to direct current (DC/DC) converters, each of the first plurality of DC/DC converters connected to a respective building-integrated photovoltaic panel of a first plurality of building-integrated photovoltaic panels and configured to draw power from the respective building-integrated photovoltaic panel according to a first maximum power point (MPPT) algorithm, in combination with the remaining claimed features.

	Claims 18-21 are allowed because none of the prior art of record discloses or suggests a second plurality of DC/DC converters, each of the plurality of DC/DC converters connected to a respective battery of a second plurality of batteries in addition to a respective battery of the first plurality of batteries, and configured to draw power from the respective battery according to a second MPPT algorithm, in combination with the remaining claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Remarks, claims 6-10, filed April 19, 2021, with respect to the objections to claim 8 and the rejections of claims 1-3, 8 and 18 under 35 U.S.C. 102(a)(1) and 103 have been fully considered and are persuasive.  The objections and rejections of claims 1-3, 8 and 18 have been withdrawn. 
Applicant's arguments filed April 19, 2021, with respect to the objections to the drawings have been fully considered but they are not persuasive. With respect to claim 7 and 17, the applicant’s arguments and amendment to claim 7 are persuasive; however the objection to the drawings with respect to claims 18-19 was not addressed in the Applicant’s response.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL KAPLAN whose telephone number is (571)272-8587.  The examiner can normally be reached on 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/HAL KAPLAN/Primary Examiner, Art Unit 2836